         Case 1:19-cv-03253-MKD          ECF No. 20   filed 04/23/20   PageID.652 Page 1 of 3




 1

 2

 3                                                                                    FILED IN THE
                                                                                  U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON


 4                                                                           Apr 23, 2020
                                                                                 SEAN F. MCAVOY, CLERK
 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   ANNA M.1,                                            No. 1:19-CV-03253-MKD

 8                          Plaintiff,                    ORDER GRANTING
                                                          STIPULATED MOTION FOR
 9   vs.                                                  REMAND PURSUANT TO
                                                          SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                      405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                            ECF Nos. 17, 19

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 19,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney Stephen Hood represents Plaintiff. Attorney Erin Highland

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 1:19-cv-03253-MKD      ECF No. 20   filed 04/23/20    PageID.653 Page 2 of 3




 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 10.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         On remand, the parties stipulate that the ALJ will:

 9         (1) Reevaluate the medical evidence, including the opinions of Stanley D.
               Borish, M.D., and Dan V. Phan, M.D., and explain the weight given to
10             each opinion;
           (2) Further evaluate Plaintiff’s depression in accordance with the special
11             technique described in 20 C.F.R. § 404.1520a, documenting application
               of the technique in the decision by providing specific findings and
12             appropriate rationale for each of the functional areas described in 20
               C.F.R. § 404.1520a(c);
13         (3) Evaluate Plaintiff’s obesity and its effects on the ability to perform work
               activities pursuant to Social Security Ruling 02-1p;
14         (4) Reassess Plaintiff’s subjective allegations and the lay witness evidence in
               Exhibits 10E;
15         (5) Reevaluate Plaintiff’s residual functional capacity and provide a rationale
               with specific references to evidence of record in support of assessed
16             limitations;
           (6) Proceed with the remaining steps of the sequential evaluation process,
17             obtaining vocational expert testimony, as necessary; and
           (7) Issue a new decision.
18
     ECF No. 19 at 2.
19
           3. Judgment shall be entered for PLAINTIFF.
20



     ORDER - 2
      Case 1:19-cv-03253-MKD      ECF No. 20   filed 04/23/20   PageID.654 Page 3 of 3




 1         4. Plaintiff’s Motion for Summary Judgment, ECF No. 17, is STRICKEN

 2   AS MOOT.

 3         5. Upon proper presentation, this Court consider Plaintiff’s application for

 4   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 5         The District Court Executive is directed to enter this Order, enter

 6   Judgment, forward copies to counsel, and CLOSE THE FILE.

 7         DATED April 23, 2020.
                                 s/Mary K. Dimke
 8                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
